Citation Nr: 0500726	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  99-24 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, secondary to hypertension.  

2.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a cardiovascular disorder on direct and 
presumptive bases.  

3.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1963 to 
May 1965 and from August 1965 to August 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO continued the 
previous denials of service connection for hypertension and 
cardiovascular disorder.  Also in the October 2002 
determination, the RO denied service connection for a 
cardiovascular disorder, secondary to hypertension.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

At the personal hearing conducted via videoconferencing 
before the undersigned Acting Veterans Law Judge in July 
2004, the veteran testified that he has received VA medical 
treatment at the Gadsden Clinic in Gadsden, Alabama and at 
the VA Medical Center (VAMC) in Birmingham, Alabama since 
2000.  Hearing transcript (T.) at 12.  Further review of the 
claims folder indicates that all records of such treatment 
have not been obtained and associate with the file.  A remand 
is necessary, therefore, to accord the RO an opportunity to 
procure any further VA medical records which may be 
available.  

Also at the July 2004 personal hearing, the veteran provided 
a list of private physicians from whom he has received 
medical care since his separation from active military duty 
in August 1968.  T. at 10-12.  He did not specify which 
doctors in particular rendered post-service cardiovascular, 
including hypertensive, treatment to him.  In addition, the 
RO has not had the opportunity to obtain records of any such 
pertinent medical care which may be available.  On remand, 
therefore, the RO should have the chance to procure any such 
available documents.  

Additionally, the veteran testified at the July 2004 personal 
hearing that he is receiving disability benefits from the 
Social Security Administration (SSA).  T. at 13.  Included in 
the claims folder is a partial copy of a June 2002 SSA 
decision which granted the veteran monthly disability 
benefits effective from September 2001.  Significantly, 
however, the complete copy of the determination, as well as 
the medical records used in support of the grant, are not 
contained in the veteran's claims folder.  Further, no 
attempt appears to have been made to obtain these documents.  
On remand, therefore, the RO should have an opportunity to 
procure any such available records.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all private health care 
providers who rendered cardiovascular, 
including hypertensive, treatment to him 
since his separation from service in 
August 1968.  After furnishing the 
veteran the appropriate release forms 
where necessary, the RO should obtain the 
complete clinical records from each 
health care provider identified by the 
veteran.  All available reports not 
previously obtained should be associated 
with the veteran's claims folder.  

2.  The RO should also procure copies of 
all records of cardiovascular, including 
hypertensive, treatment that the veteran 
has received at the Gadsden Clinic in 
Gadsden, Alabama and at the VAMC in 
Birmingham, Alabama since January 2000.  
All available reports not previously 
obtained should be associated with the 
veteran's claims folder.  

3.  In addition, the RO should obtain 
copies of the full June 2002 decision 
awarding the veteran SSA disability 
benefits, as well as the evidence used in 
support of the grant.  All available 
documents should be associated with the 
veteran's claims folder.  

4.  The RO should then re-adjudicate the 
issues of entitlement to service 
connection for a cardiovascular disorder 
secondary to hypertension, whether new 
and material evidence has been received 
sufficient to reopen a previously denied 
claim for service connection for a 
cardiovascular disorder on direct and 
presumptive bases, and whether new and 
material evidence has been received 
sufficient to reopen a previously denied 
claim for service connection for 
hypertension.  If the decisions remain in 
any way adverse to the veteran, he and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  This appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.  No action is required 
of the veteran until he is notified by the RO.  The veteran 
has the right to submit additional evidence and argument on 
the matters that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



